Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed, with respect to the rejection of independent Claims 1, 9 and 16 and the previously cited prior art, have been fully considered and are persuasive.  Therefore, the rejection of Claims 1-4, 7-11, 13 and 16-18 under 35 USC 102, and Claims 5-6, 12, 14-15 and 19-20 under 35 US 103, have been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, disclose or suggest the claimed limitation of (in combination with all other limitations in the claim) “inputting an input spectrogram comprising a number of frequency channels into a convolution neural network (CNN) comprising at least one head, in which a head comprises a set of transposed convolution layers in which each transposed convolution layer is separated by a nonlinearity operation and the set of transposed convolution layers reduces the number of frequency channels of the input spectrogram to one channel after a last transposed convolution layer of the set of transposed convolution layers”, as found in Claim 1. Similar features are claimed in Claims 2-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H, Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672